 Case 3:16-cv-02689-K Document 248 Filed 07/08/21                Page 1 of 29 PageID 5641



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 SAP AMERICA, INC.,

        Plaintiff,

        v.

 INVESTPIC, LLC;

 SHORE CHAN DE PUMPO LLP;

 REGULUS INTERNATIONAL CAPITAL
 CORP.;
                                                         Civil Action No. 3:16-cv-2689
 ISPD, INC.;
                                                         JURY TRIAL DEMANDED
 THE S.A.M. 2000 IRREVOCABLE
 TRUST;

 DR. SAMIR VARMA;

 and

 THE ESTATE OF MR. LEE MILLER,

        Defendants.


                            SECOND AMENDED COMPLAINT

       Plaintiff SAP America Inc. (“SAP”), based on personal knowledge as to all acts or events

that it has undertaken or witnessed, and upon information and belief as to all others, files this

Second Amended Complaint as a matter of right pursuant to Federal Rule of Civil Procedure

15(a)(1)(B) against Defendants InvestPic, LLC (“InvestPic”); Shore Chan De Pumpo LLP,

Regulus International Capital Corp.; ISPD, Inc.; The S.A.M. 2000 Irrevocable Trust; Dr. Samir

Varma; and the Estate of Mr. Lee Miller (collectively, “Defendants”) and alleges as follows:




SECOND AMENDED COMPLAINT                 PAGE 1
 Case 3:16-cv-02689-K Document 248 Filed 07/08/21                  Page 2 of 29 PageID 5642




                                  NATURE OF THE ACTION

       1.      In this action, Plaintiff SAP sought and received judgments that: (1) SAP does not

infringe any enforceable claim of U.S. Patent No. 6,349,291 (“the ’291 patent”) because the patent

is invalid under 35 U.S.C. § 101, Dkt. No. 78 at 25–26, and (2) this case is “exceptional” under 35

U.S.C. § 285 such that SAP is entitled to the reasonable attorneys’ fees it incurred in this action,

Dkt. No. 102 at 9; see also Dkt. Nos. 102, 127, 128, and 164. As this Court has recognized, “The

Federal Circuit affirmed this Court in all respects.” Dkt. No. 196 at 2 (citing Dkt. Nos. 139, 158,

161, 178, and 181).

       2.      The Court ordered InvestPic to pay SAP $679,420.46 in attorneys’ fees. Dkt. No.

164 at 16. This $679,420.46 included fees incurred in this Court and in InvestPic’s appeal of the

Court’s invalidity determination to the Federal Circuit up to SAP’s June 6, 2018 supplemental

request for fees. Id. at 1–3, 5; Dkt. No. 133.

       3.      In this Amended Complaint, and consistent with this Court’s Memorandum

Opinion and Order of March 23, 2021, SAP seeks a judgment that holds Shore Chan De Pumpo

LLP; Regulus International Capital Corp.; ISPD, Inc.; the S.A.M. 2000 Irrevocable Trust; Dr.

Samir Varma; and the Estate of Mr. Lee Miller jointly and severally liable with InvestPic for SAP’s

reasonable attorneys’ fees incurred in this action. See Dkt. No. 196 at 20–21. SAP also requests

that the Court increase the $679,420.46 attorney-fee award to include reasonable attorneys’ fees

SAP incurred in InvestPic’s appeals of the Court’s invalidity and attorney-fee orders and legal fees

SAP has incurred since the Court ordered InvestPic to pay $679,420.46 and will further incur in

this Court.




SECOND AMENDED COMPLAINT                    PAGE 2
    Case 3:16-cv-02689-K Document 248 Filed 07/08/21               Page 3 of 29 PageID 5643



                                              PARTIES

           4.     Plaintiff SAP America Inc. is a Delaware corporation, with a place of business in

    Irving, Texas, within the Northern District of Texas.

          5.      On information and belief, Defendant InvestPic is a Delaware limited liability

company, with its principal place of business in Dallas, Texas, within the Northern District of

Texas.

          6.      On information and belief, Defendant InvestPic is the owner by assignment of the

’291 patent, which is entitled “Method and system for analysis, display and dissemination of

financial information using resampled statistical methods.” A true and correct copy of the ’291

patent was attached to SAP’s original Complaint as Exhibit A. See Dkt. No. 1, Ex. A. This Court

has declared the ’291 patent invalid under 35 U.S.C. § 101.

          7.      On information and belief, Shore Chan De Pumpo LLP1 (“Shore Chan”) is a limited

liability partnership that exists under the laws of Texas and has its principal place of business in

Dallas, Texas. Shore Chan has represented InvestPic throughout this litigation, issued the threats

of litigation that preceded SAP’s filing of this suit, and upon information and belief, continued to

represent InvestPic through and after the appeal of this Court’s orders. Upon information and

belief, Shore Chan was complicit at least in the actions that made this case exceptional. This Court

has found that Shore Chan is a proper and necessary party “under both Rule 19 and Rule 20.” Dkt.

No. 196 at 18.

          8.      According to InvestPic, ISPD, Inc. (“ISPD”) is a member of InvestPic, and its

address is 16 Windsor Lane, Cos Cob, CT 06807. On information and belief, ISPD, Inc. is

incorporated under the laws of Connecticut. This Court has found that ISPD is a proper and


1
      On information and belief, the name of Shore Chan was formerly Shore Chan Bragalone,
LLP. For convenience, the pleading will refer to the law firm as Shore Chan.


SECOND AMENDED COMPLAINT                     PAGE 3
 Case 3:16-cv-02689-K Document 248 Filed 07/08/21                Page 4 of 29 PageID 5644



necessary party “under both Rule 19 and Rule 20.” Dkt. No. 196 at 16. IPSD “has an ownership

interest in InvestPic” and, on information and belief, was complicit in establishing and operating

InvestPic as a judgment-proof company. Dkt. No. 196 at 17.

       9.      According to InvestPic, the S.A.M. 2000 Irrevocable Trust is a member of

InvestPic, and its address is 420 Round Hill Road, Greenwich, CT 06831. On information and

belief, the S.A.M. 2000 Irrevocable Trust exists under the laws of Delaware. This Court has found

that the S.A.M. 2000 Irrevocable Trust is a proper and necessary party “under both Rule 19 and

Rule 20.” Dkt. No. 196 at 16. The S.A.M. 2000 Irrevocable Trust “has an ownership interest in

InvestPic” and, on information and belief, was complicit in establishing and operating InvestPic

as a judgment-proof company. Dkt. No. 196 at 17.

       10.     According to InvestPic, Regulus International Capital Corp. (“Regulus”) is a

member of InvestPic, and its address is 67 Holly Hill Lane, Suite 301, Greenwich, CT 06830. On

information and belief, Regulus International Capital Corp. is incorporated under the laws of

Connecticut. This Court has found that Regulus is a proper and necessary party “under both Rule

19 and Rule 20.” Dkt. No. 196 at 16. Regulus “has an ownership interest in InvestPic” and, on

information and belief, was complicit in establishing and operating InvestPic as a judgment-proof

company. Dkt. No. 196 at 17.

       11.     According to InvestPic, Samir Varma is an employee or officer of InvestPic, and

his address is 16 Windsor Lane, Cos Cob, CT 06807. This Court has found that Dr. Varma is a

proper and necessary party “under both Rule 19 and Rule 20.” Dkt. No. 196 at 16. Dr. Varma

“has an ownership interest in InvestPic” and, on information and belief, was complicit in

establishing and operating InvestPic as a judgment-proof company. Dkt. No. 196 at 17.




SECOND AMENDED COMPLAINT                 PAGE 4
 Case 3:16-cv-02689-K Document 248 Filed 07/08/21                  Page 5 of 29 PageID 5645



       12.     On information and belief, Lee Miller was a resident of Connecticut, and his estate

exists under the laws of Connecticut. As this Court has recognized, “Lee Miller . . . was the

principal of InvestPic . . . involved in the funding and operation of InvestPic. Any claim against

Lee Miller is now a claim against his estate since he is now deceased.” Dkt. No. 196 at 17. This

Court has found that the Estate of Lee Miller is a proper and necessary party “under both Rule 19

and Rule 20.” Dkt. No. 196 at 16. The Estate of Lee Miller “has an ownership interest in

InvestPic” and, on information and belief, was complicit in establishing and operating InvestPic

as a judgment-proof company. Dkt. No. 196 at 17.

                                        JURISDICTION

       13.     This is a complaint for relief under the patent laws of the United States, Title 35,

United States Code, and under Federal and Texas law. The jurisdiction of this Court is therefore

proper under at least 35 U.S.C. § 271 et seq. and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.

       14.     The Court has supplemental jurisdiction over SAP’s state-law claims because the

same conduct that renders Defendants liable under federal law renders Defendants liable under

Texas law, such that SAP’s federal and Texas claims are part of the same case or controversy under

Article III of the United States Constitution. That conduct includes, as described in greater detail

below, and as recognized by this Court, Defendants’ use of InvestPic as a judgment-proof shell

company designed to insulate InvestPic’s principals from liability for conduct Section 285 seeks

to prevent, Defendants’ assertion of a clearly invalid patent, and Defendants engaging in improper

self-help discovery in this lawsuit.

       15.     On information and belief, InvestPic claims to own all rights, title, and interest in

and to the ’291 patent and claims to possess all rights of recovery.

       16.     This Court has personal jurisdiction over all Defendants in this action because (1)

upon information and belief, InvestPic has a principal place of business in Dallas, Texas, within


SECOND AMENDED COMPLAINT                   PAGE 5
 Case 3:16-cv-02689-K Document 248 Filed 07/08/21                      Page 6 of 29 PageID 5646



this District; (2) Shore Chan’s principal place of business is in Dallas, Texas, within this district;

and (3) the Defendants intentionally created minimum contacts with Texas by availing themselves

purposefully of the authority of Texas law by engaging in actions, in part through their direction

of Dallas-based InvestPic, during this Texas-based litigation that render them liable for SAP’s

attorneys’ fees under Section 285 and that otherwise violate Texas state law. Those actions are

described in greater detail below.          Additionally, because InvestPic was acting as a shell

corporation, any actions taken by InvestPic are fairly attributable to all Defendants.

        17.         In addition, upon information and belief, Defendants, including through InvestPic,

have conducted business in Texas and in this District pertaining to the ’291 patent. Upon

information and belief, Defendants, including through InvestPic, have conducted business in Texas

and in this District related to the licensing or enforcement of the ’291 patent.

        18.         Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1391(c) because,

among other reasons, Defendants are subject to personal jurisdiction in this judicial district,

InvestPic has conducted business in this District, the other Defendants have conducted business in

this District through InvestPic, and/or because a substantial part of the events or omissions giving

rise to the claims herein, including the litigation-related conduct that rendered this case exceptional

under Section 285, occurred in this District.

        19.         Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1391(c) because,

among other reasons, the relief sought by way of the Amended Complaint against Defendants was

awarded by this Court based on action taken in this District and/or otherwise in or through actors

in this District.

                                             BACKGROUND

        20.         At some point prior to the actions that gave rise to the relief sought herein, one or

more Defendants formed InvestPic as “a sham or shell entity . . . designed and intended to avoid


SECOND AMENDED COMPLAINT                       PAGE 6
 Case 3:16-cv-02689-K Document 248 Filed 07/08/21                    Page 7 of 29 PageID 5647



liability.” Dkt. No. 196 at 11. Upon information and belief, the owners of InvestPic included

Regulus, ISPD, the S.A.M. 2000 Irrevocable Trust, Dr. Samir Varma, and Lee Miller (now the

Estate of Lee Miller).

        21.     As the Court found, “the members of InvestPic made InvestPic judgment-proof and

insulated themselves from any liability caused by their actions.” Id. As the Court has recognized,

“InvestPic keeps a near zero balance in its bank accounts at practically all times.” Dkt. No. 196 at

10. The Court further explained that:

        when InvestPic had or expected expenses, its members would “loan” InvestPic an
        amount of money that was sufficient to cover those expenses. The money would
        be deposited into InvestPic’s bank account and almost immediately be withdrawn
        as payment for those expenses. The money would go in and out of InvestPic’s
        account so quickly that InvestPic’s bank account balance remained essentially at
        zero.

Id. (internal citations omitted).

        22.     At some point either before the formation of InvestPic or thereafter, Shore Chan

became complicit in the actions of InvestPic, including by being retained to represent InvestPic in

at least this matter. Upon information and belief, Shore Chan and the other Defendants each had

a stake in the outcome of InvestPic’s patent-assertion campaign and each worked in concert,

behind the sham entity InvestPic, to engage in the activity this Court found to be exceptional.

        23.     In 2012, Lee Miller contacted SAP under the pretext of being interested in SAP’s

products, and he and Defendants engaged in self-help discovery to gather information to use

against SAP in patent-infringement proceedings and “settlement discussions.” See Ex. A, July 20,

2012 Sales Lead Information Form (“He [Lee Miller] had stated right away he was interested in

what SAP had to offer in this space because he has been in contact with several other vendors and

has not yet found a solution that will fit his organization . . . They have looked into several vendors,

IBM being the main one.”); Ex. B, Declaration of Cindy Saroya at ¶ 2. When Mr. Miller contacted



SECOND AMENDED COMPLAINT                    PAGE 7
 Case 3:16-cv-02689-K Document 248 Filed 07/08/21                  Page 8 of 29 PageID 5648



SAP, he did not disclose his interest in InvestPic or the ’291 patent even though Defendants had

already begun their campaign to extract settlements by enforcing the ’291 patent (at that point, at

least against IBM and SAS). See InvestPic LLC v. Algorithmics (US) Inc., et al., No. 1:10-cv-

1028-RGA, Dkt. No. 1 (D. Del. Nov. 24, 2010).

       24.     While the Algorithmics case was stayed pending reexamination proceedings,

Defendants learned information from which they knew or should have known the ’291 patent was

invalid and unenforceable. As part of those reexamination proceedings, in November 2015, the

United States Patent and Trademark Office ( “ PTO”) filed an appellate brief with the Federal

Circuit in which the Director of the PTO observed that the claims of the ’291 patent were “difficult

to distinguish” from the claims rendered patent ineligible under 35 U.S.C. §101 in Parker v. Flook,

437 U.S. 584 (1978). See Ex. C, Corrected Brief for Appellee-Director of the United States Patent

& Trademark Office in Fed. Cir. Appeal No. 2015-1502 (Reexamination No. 90/012,366) at 32

n.7 (Fed. Cir. Nov. 9, 2015). The Director indicated that InvestPic should consider addressing the

patent-eligibility of the ’291 patent in InvestPic’s pending reissue application. See id. The

Director stated,

       Although neither the Examiner nor the PTAB rejected InvestPic’s claims under 35
       U.S.C. § 101, the Director notes that these claims might fail to qualify as patent-
       eligible subject matter under case law that has developed after the close of
       examination in this case. In this regard, but for the use of parallel processors (two
       generically-recited computers instead of one), the claims would be difficult to
       distinguish from that [sic] in Parker v. Flook, 437 U.S. 584 (1978) (cited with
       approval in Alice v. CLS Bank, 134 S. Ct. 2347, 2358–59 (2014)), because they
       appear to cover little more than providing input to a processor and performing
       a mathematical operation on that input to provide an output. InvestPic may
       wish to consider addressing this § 101 issue in its currently pending reissue
       application. Cf. 37 C.F.R. § 1.552(c).

Id. (emphases added). InvestPic ignored that admonition.




SECOND AMENDED COMPLAINT                  PAGE 8
 Case 3:16-cv-02689-K Document 248 Filed 07/08/21               Page 9 of 29 PageID 5649



       25.    On information and belief, Shore Chan became aware of, or should have become

aware of, the Director’s statements above around the time the Director filed the brief containing

the statements. Indeed, as the 2010 Complaint in the Algorithmics case shows, Michael Shore had

been representing InvestPic in Defendants’ attempts to enforce the ’291 patent since 2010. See

InvestPic LLC v. Algorithmics (US) Inc., et al., No. 1:10-cv-1028-RGA, Dkt. No. 1 (D. Del. Nov.

24, 2010) (showing that Michael Shore signed InvestPic’s Complaint against Algorithmics).

       26.    Indeed, Shore’s complicity with InvestPic and Regulus extends beyond his action.

Shore’s law firm shares an address with InvestPic. Ex. D, InvestPic’s Texas Comptroller

Certificate; Ex. E, Screenshot of Shore Chan Website. Shore also filed a patent application with

Dr. Varma that is assigned to another Regulus-related entity “Reconstructor Holdings,” which,

like InvestPic, ISPD, S.A.M. 2000, Mr. Miller, and Dr. Varma owns. Moreover, Shore Chan

represented Reconstructor Holdings in patent litigation. See Ex. F, Docket, Reconstructor

Holdings LLC v. Ayasadi Inc., No. 3:16-cv-00892 (N.D. Cal. July 6, 2016).

       27.    Despite being aware of the’291 patent’s infirmities and failing to address them, on

September 9, 2016, Michael Shore sent SAP’s CEO a letter accusing SAP of infringing the ’291

patent. The letter stated, “Now that the ’291 Patent claims have been established as valid, no

reason exists to further delay enforcing it against SAP.” Ex. G, September 9, 2016 Letter.

Defendants sent nearly identical letters to other companies, including at least Rockwell

Automation:




SECOND AMENDED COMPLAINT                 PAGE 9
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                 Page 10 of 29 PageID 5650




See Ex. H, Rockwell Automation, Inc. v. InvestPic, LLC, No. 17-cv-258, Dkt. No. 1, Ex. B (E.D.

Wis. Feb. 24, 2017). The demand letters relied on the same proceeding in which the PTO warned

InvestPic about the ’291 patent’s invalidity under Flook but mischaracterized the overall nature of

those proceedings and concealed the Director’s Flook-related comments about the ’291 patent. On

September 20, 2016, SAP’s in-house litigation counsel discussed the September 9 accusations with

Michael Shore on a phone call. Ex. I, Affidavit of Samir Pandya. Mr. Shore insisted that he meet

with SAP executives and said he would sue SAP for patent infringement unless SAP paid $15

million. Id. On that same day, Mr. Shore sent a letter to SAP’s CEO without SAP’s in-house




SECOND AMENDED COMPLAINT                 PAGE 10
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                   Page 11 of 29 PageID 5651



counsel’s consent. Ex. J, September 20, 2016 Letter. In spite of the above statements calling into

question the ’291 patent’s enforceability, Mr. Shore wrote,

       I explained to Mr. Sandya [sic] that the ’291 patent has already survived an IPR
       and reexam by IBM and SAS, has been construed broadly by the Federal Circuit
       Court of Appeals, and was supported by experts that include Nobel Prize winners
       and some of the most distinguished practitioners in the field of risk analytics. I told
       him that InvestPic chose to contact SAP before adding the company to the suits
       pending in Delaware so it could attempt to negotiate a license in light of the current
       circumstances.

Id. Mr. Shore stated also,

       As a result of Mr. Pandya’s conduct and statements during the call, InvestPic has
       no reason to provide him any information outside of litigation if he is the
       gatekeeper. The ’291 patent is a highly complex, technical field that Mr. Pandya's
       education and background do not indicate he is likely to understand. It is doctorate
       level technology, and any meeting should include experts in the field who can have
       a meaningful interaction with the inventor, Samir Varma, PhD. A meeting with
       only Mr. Pandya, who literally invited a lawsuit to be filed and was not willing to
       listen professionally and consider the reasons for a license without litigation, is
       almost certainly a waste of time.

       InvestPic will sue SAP in Delaware and seek consolidation with the existing cases.
       If SAP wants to avoid that, it should have someone other than Mr. Sandya [sic]
       contact me and set up a meaningful in-person meeting in Dallas or New York.

Id. Mr. Shore also emailed Mr. Pandya as follows,




SECOND AMENDED COMPLAINT                  PAGE 11
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                 Page 12 of 29 PageID 5652




Ex. K, Sept. 20, 2016 Email.

       28.    On information and belief, and as shown by the demands Defendants sent other

companies such as Rockwell, Defendants’ demands were part of a campaign designed to abuse the

patent system and the power of the federal courts by extracting value from SAP and others by

accusing SAP and others of infringing the ’291 patent, which Defendants knew or should have

known was invalid when they demanded payment from SAP and others.

       29.    Defendants’ conduct forced SAP to file this lawsuit to put an end to Defendants’

practice of extorting companies like SAP by attempting to enforce against them a patent

Defendants knew or should have known was invalid and unenforceable. Dkt. No. 1.

       30.    During this lawsuit, on information and belief, at the direction of or with knowledge

of the Defendants, Lee Miller and Samir Varma engaged in self-help discovery by spending



SECOND AMENDED COMPLAINT                 PAGE 12
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                 Page 13 of 29 PageID 5653



months communicating with SAP employees to gather information for this litigation about SAP’s

products without disclosing their relationship to InvestPic. Dkt. No. 101 at 5. On December 1,

2016—nearly three months after this case was filed and years after Regulus first contacted SAP—

Regulus feigned to rekindle its interest in SAP’s product offerings and requested a conference call

to discuss SAP’s products:




Ex. L, SAP & Regulus International Capital Discussion Email String. Mr. Miller did not disclose

his interest in InvestPic, the asserted patent, or this pending litigation. Instead, Mr. Miller

requested an additional teleconference to discuss the technical specifics of SAP’s products. Id.

Mr. Miller also invited Dr. Varma to attend the technical conversation with SAP. See Ex. M, SAP

Follow Up Email String. But upon information and belief, Dr. Varma was not an employee of

Regulus. See Ex. N, LinkedIn Profile for Samir Varma. Nevertheless, in furtherance of these

pretextual conversations, Dr. Varma corresponded with SAP using a Regulus-issued email address

(samir@reguluscapital.com). See Ex. M, SAP Follow Up Email String. At no time during these

communications did Mr. Miller or Dr. Varma disclose their interest in the asserted patent, their

role as co-owners of InvestPic, or as litigants through InvestPic against SAP. Ex. B, Saroya Decl.

at ¶ 3. Instead, at all times, Mr. Miller and Dr. Varma held themselves out only as employees of

Regulus.

       31.     Regarding Defendants’ improper self-help discovery efforts, the Court observed:




SECOND AMENDED COMPLAINT                 PAGE 13
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                 Page 14 of 29 PageID 5654



       The Court also agrees that this case is exceptional in regards to the manner in which
       Investpic litigated this matter. While this litigation was on going, Mr. Lee Miller
       and Dr. Samir Varma, who are both owners of Investpic, reached out to SAP sales
       people and pretended to be potential purchasers of SAP’s product that is in
       contention in this matter. This was done under the guise of another company,
       Regulus International Capital Corp. (“Regulus”), which was operated by Mr.
       Miller. These two engaged in email and phone meetings with SAP’s sales people
       in which they inquired about SAP’s product. Those inquiries directly related to the
       infringement contentions at issue in this matter. At the same time, Mr. Miller and
       Mr. Varma held themselves out to be only employees of Regulus and failed to
       disclose their relationship with Investpic and their interest in the outcome of this
       lawsuit. This interaction and pretense continued for at least three months in which
       Mr. Miller and Mr. Varma continued to gather infringement information about
       SAP’s product for the purpose of using this information in this litigation.

Dkt. No. 128 at 5.

       32.     Mr. Miller, Dr. Varma, and SAP sales representatives scheduled and held a call on

December 22, 2016 to discuss Regulus’s purported project requirements and SAP’s product

offerings. Ex. M, SAP Follow Up Email String.

       33.     Dr. Varma and Mr. Miller’s communications with SAP sales personnel continued

for another three months. During that time, Mr. Miller represented, “We are looking for a one stop,

comprehensive provider who can also give 24/7/365 support with a proven history of reliable

performance.” Ex. O, Opportunity for Next Year Email String. Instead, Mr. Miller and Dr.

Varma—for the apparent benefit of InvestPic and not Regulus—asked questions of SAP directed

toward the accused instrumentalities and InvestPic’s infringement theories in this case:




SECOND AMENDED COMPLAINT                 PAGE 14
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                Page 15 of 29 PageID 5655




Id. See also Ex. B, Saroya Decl. at ¶ 6. Miller and Varma posed these questions, in particular the

questions directed to simulation categories 50–53, to help InvestPic prove infringement, as those

simulation categories were included verbatim in InvestPic’s infringement contentions and

discovery requests:




SECOND AMENDED COMPLAINT                 PAGE 15
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                      Page 16 of 29 PageID 5656



See Ex. P, InvestPic Preliminary Infringement Contentions (alleging that these user-defined

procedures satisfy the “bias parameter” limitation of the claims); see also Ex. Q, InvestPic’s First

Set of Requests for Production at Request No. 1 (stating that “[a]ll documentation concerning

simulation categories 50–53 that are shown in the table below” and reproducing table above).

        34.     Regulus also posed questions regarding SAP HANA’s integration with R

libraries, another instrumentality InvestPic accused in the case.          Compare Ex. P, InvestPic

Preliminary Infringement Contentions (alleging infringement against “all SAP HANA installations

that contain either PAL or R language integration”) and Ex. Q, InvestPic’s First Set of Requests

for Production at Request 8 (“All internal documentation concerning R.”), with Ex. M, SAP

Follow Up Email String (“We are interested in the ability to make incorporate R language calls

that you had mentioned at your last presentation. Do you have any documentation for i) how this

is done, ii) how much of R can be called (is it all of it?), iii) are any and all R libraries and packages

callable and iv) is this capability installed out of the box, or is there some additional package or

packages to install.”).

        35.     Regulus additionally inquired into and received information on specific pricing

options and legal terms. See Ex. R, SAP Pricing and Implementation Costs Email String; Ex. S,

Clarification on Sizing Email String (“Hi Samir . . . Our team is actively working on a pricing

estimate as promised . . . how many instruments do you have total that would need to be stored in

the database?”).

        36.     Regulus’s and SAP’s conversations culminated in a March 3, 2017 teleconference

among SAP, Mr. Miller, and Dr. Varma, in which Regulus received a detailed estimate of

SAP’s offerings tailored to Regulus’s needs. Ex. T, Mar. 3, 2017 SAP & Regulus Capital

Technical Discussion Email String.




SECOND AMENDED COMPLAINT                    PAGE 16
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                    Page 17 of 29 PageID 5657



          37.    Additionally, Shore Chan knew about, and on information and belief, encouraged

Miller and Varma’s conduct. During a discussion on April 4, 2017, Michael Shore informed

SAP’s counsel of the conversations and indicated that InvestPic was prepared to use the material

learned during those conversations as part of dispositive motion practice in this case. Ex. U,

Declaration of Thomas Melsheimer at ¶¶ 2–5. Indeed, this Court has observed,

          SAP’s counsel was not aware of that this was going on until they were informed
          about this by Investpic’s counsel. In this conversation, Investpic’s counsel informed
          SAP’s counsel of the interactions between Investpic’s owners and SAP sales
          representatives. Investpic’s counsel also asserted that Investpic intended to use the
          information in Investpic’s motion practice in this case.

Dkt. No. 128 at 5–6.

          38.    After learning of these conversations, SAP served a third-party subpoena on

Regulus for documents and testimony, which Regulus refused to answer. Ex. V, Apr. 26, 2017

Third-Party Subpoenas to Regulus International Capital Corp.

          39.    In this lawsuit, SAP moved for Judgment on the Pleadings on the grounds that the

’291 patent is invalid under 35 U.S.C. § 101. Dkt. No. 86.

          40.    InvestPic continued to ignore the PTO’s warnings about the ’291 patent’s

invalidity. InvestPic’s opposition to SAP’s Motion for Judgment on the Pleadings did not cite,

discuss, or mention the Supreme Court’s Parker v. Flook decision, nor did InvestPic’s opposition

discuss how or why the ’291 patent claims are different from those in Flook. See generally Dkt.

No. 65.

          41.    The Court relied on Flook to declare the ’291 Patent invalid under Section 101.

The Court reasoned,

          The claims of the ‘291 Patent are difficult to distinguish from the claims in Flook
          and from the Supreme Court’s example of a claim that calculated the circumference
          of a circle. The claims of the ’291 Patent are likewise directed toward an abstract
          idea because the claims attempt to encompass the result or effect of a mathematical



SECOND AMENDED COMPLAINT                    PAGE 17
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                    Page 18 of 29 PageID 5658



          formula, which in this case is the use of statistical analysis formulas to calculate
          financial data models. The independent method claims of the ’291 Patent are not
          directed toward a specific means or method that improves the relevant technology,
          but they are directed toward the result or effect of the abstract idea. This is true
          whether the claim elements are viewed individually or as an ordered combination.
          Either way, the claims are ultimately directed toward the result of the mathematical
          calculations.

Dkt. No. 78 at 16–17. The Court ultimately found “that all of the claims of the ’291 Patent are

invalid because they are directed toward the abstract ideas of mathematical calculations and data

manipulation, and they do not contain any inventive concept that results in the claims addressing

patentable subject matter.” Id. at 25–26.

          42.    Despite the Court’s clear ruling, and despite the above warning from the PTO about

the ’291 patent’s unenforceability, Mr. Shore emailed counsel for SAP, “Congratulations on the

order, though I think this is the best possible record we can have for the appeal. See you in DC,

buddy.” Ex. W, May 18, 2017 Email.

          43.    InvestPic then undertook a meritless appeal of the Court’s invalidity decision. Dkt.

No. 81.

          44.    The Federal Circuit held that the ’291 patent was invalid and affirmed this Court.

Dkt. No. 139. The Federal Circuit stated,

          There is, in short, nothing “inventive” about any claim details, individually or in
          combination, that are not themselves in the realm of abstract ideas. In the absence
          of the required “inventive concept” in application, the claims here are legally
          equivalent to claims simply to the asserted advance in the realm of abstract
          ideas—an advance in mathematical techniques in finance. Under the principles
          developed in interpreting § 101, patent law does not protect such claims, without
          more, no matter how groundbreaking the advance. An innovator who makes
          such an advance lacks patent protection for the advance itself.

Id. at 18. The Federal Circuit denied InvestPic’s motion for en banc rehearing. Dkt. No. 158.

          45.    InvestPic then appealed the Court’s and the Federal Circuit’s invalidity

determination to the Supreme Court. Case No. 17-2081, InvestPic, LLC v. SAP America, Inc.,


SECOND AMENDED COMPLAINT                    PAGE 18
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                   Page 19 of 29 PageID 5659



Dkt. No. 80 (Fed. Cir. March 4, 2019). The Supreme Court denied InvestPic’s petition for a writ

of certiorari. Case No. 17-2081, InvestPic, LLC v. SAP America, Inc., Dkt. No. 81 (Fed. Cir. June

24, 2019).

       46.     Given Defendants’ unreasonable attempts to enforce a patent Defendants should

have known was invalid and Defendants’ improper self-help discovery, SAP moved the Court to

find this case exceptional under Section 285 and to order InvestPic, Regulus, Miller, and Varma

to pay SAP’s attorneys’ fees. Dkt. No. 86.

       47.     Mr. Shore complained to SAP’s counsel that SAP’s motion under Section 285 was

frivolous:

       I understand that your client has instructed you to file a request to have the case
       deemed exceptional under Sec. 285. InvestPic obviously opposes that motion,
       believes it is frivolous and your call proved it was intended solely to harass and
       intimidate. In the call, you offered to forego the motion if InvestPic would agree to
       a “walk away settlement” and stated that although you did not believe the motion
       was frivolous when I called it that, you did admit “these types of motions are a
       longshot” and that although a Sec. 285 motion “might arguably lack merit, a lack
       of merit does not mean frivolous” and “the question of merit is for the court”. We
       both know what is going on here. This is precisely the type of extortionate threat
       that creates an exceptional case FOR INVESTPIC. Please be assured that InvestPic
       will seek its fees and costs from SAP if such a motion is filed.

Ex. X, May 30, 2017 Email. After SAP filed its motion, Mr. Shore emailed counsel for SAP that

the motion was “[r]idiculous, and frivolous.” Ex. Y, June 1, 2017 Email.

       48.     The court declared this case exceptional because of InvestPic’s litigation position

and conduct during this case, and the Court concluded that “considering the totality of the

circumstances regarding Investpic’s litigation position in this matter and regarding Investpic’s

manner of litigating this case, the Court finds that the case is exceptional because it stands out in

both of these aspects.” Dkt. No. 101 at 9.

       49.     As to InvestPic’s litigation position, the Court stated,




SECOND AMENDED COMPLAINT                  PAGE 19
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                  Page 20 of 29 PageID 5660



        considering the totality of the circumstances regarding Investpic’s litigation
        position in this matter, including the facts that the USPTO warned Investpic that
        the claims were likely invalid, that the USPTO noted that another review of the
        patent was ongoing and available to review the subject matter issue, that Investpic
        ignored this warning and invitation to properly review the issue, and that Investpic
        instead continued to vigorously attempt to enforce the patent claims the Court finds
        that Investpic’s litigation position in this matter supports a determination that the
        case is exceptional.

Id. at 4–5.

        50.    As to InvestPic’s conduct in this case, the Court found “that the manner in which

Investpic litigated this case and in particular the manner in which Mr. Miller and Mr. Varma

conducted self-help discovery under a pretense is sufficient to support a finding that this case is

exceptional.” Id. at 8.

        51.    Because InvestPic’s conduct rendered this case exceptional under Section 285, the

Court ordered InvestPic to pay SAP’s attorneys’ fees. Dkt. No. 101 at 9; Dkt. No. 79; Dkt. No.

128; Dkt. No. 164.

        52.    Mr. Shore responded to the Court’s order by emailing SAP’s counsel, along with a

litany of complaints about the Court’s order, that “[t]here is no legal or factual support for the

Order, and it will be reconsidered or reversed on appeal.” Ex. Z, September 8, 2017 Email. Shore

indicated also that InvestPic would ask the Court to reconsider its Section 285 order.

        53.    InvestPic moved for reconsideration of the Court’s Section 285 order, Dkt. No. 105,

but the Court denied InvestPic’s motion, Dkt. No. 127.

        54.    Defendants appealed the Court’s attorney-fee award. Dkt. No. 167. The Federal

Circuit affirmed (in a summary, per curiam opinion) this Court’s decision that InvestPic’s conduct

rendered this case exceptional under Section 285 and the Court’s order that InvestPic pay SAP’s

attorneys’ fees. Dkt. No. 178. The Federal Circuit denied InvestPic’s motion for rehearing. Dkt.

No. 180.



SECOND AMENDED COMPLAINT                  PAGE 20
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                   Page 21 of 29 PageID 5661



       55.     InvestPic never posted a supersedeas bond with the Court to stay enforcement of

the Court’s Judgment while InvestPic’s meritless appeals were pending. Dkt. No. 178. On

information and belief, Defendants’ failure to post a supersedeas bond further shows that

Defendants did not care whether InvestPic faced a money judgment and therefore evinces

Defendants’ scheme of evading judgment.

       56.     Because InvestPic never posted a supersedeas bond, SAP obtained a writ of

execution from the Court to enforce the Court’s fee judgment against InvestPic. Dkt. No. 169.

       57.     InvestPic has not satisfied the judgment, nor does it have the resources to do so.

       58.     SAP first served the writ at the address InvestPic provided to the Texas Comptroller

General. This address is also the address of Shore Chan, and InvestPic admitted in post-judgment

discovery that this was the address of InvestPic’s only office. Dkt. No. 171. After InvestPic’s

attorneys refused to accept service of the writ, SAP served the writ on InvestPic’s registered agent

in Delaware, InvestPic’s state of formation. Dkt. No. 172. Not a single dollar of the judgment has

been paid by InvestPic to date.

       59.     InvestPic has not paid the judgment, nor can it given that Defendants set InvestPic

up as an assetless shell to avoid liability resulting from their improper patent-litigation practices.

Indeed, the Court has observed that “InvestPic keeps a near zero balance in its bank accounts at

practically all times.” Dkt. No. 196 at 10–11. On August 27, 2019, InvestPic offered to pay SAP

all InvestPic’s “non-exempt property and assets.” Ex. ZZ, August 27, 2019 Email. InvestPic’s

offer to SAP illustrates Defendants’ use of the judgment-proof InvestPic as a vehicle for avoiding

the consequences under Section 285 of their unreasonable patent-litigation practices and liability.

       60.     After learning that Defendants set up InvestPic to insulate themselves from liability

arising from their improper patent-litigation practices, and their pattern of using a patent they




SECOND AMENDED COMPLAINT                   PAGE 21
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                   Page 22 of 29 PageID 5662



should have known was invalid and unenforceable to extort companies like SAP, SAP asked the

Court to reopen this case for the opportunity to argue that the Defendants are all responsible for

the conduct that the Court found made this case exceptional under Section 285 and that the Court

should hold Defendants jointly and severally liable for the Court’s attorney-fee award. Dkt. No.

182.

       61.      The Court ruled that the case should be reopened and the non-InvestPic Defendants

joined to give SAP the opportunity to show that Defendants should be jointly and severally liable

under Section 285 for the attorneys’ fees SAP has incurred in this action. Among other things, the

Court stated,

       With InvestPic owning essentially no assets and maintaining a near-zero balance in
       its bank account, the members of InvestPic made InvestPic judgment-proof and
       insulated themselves from any liability caused by their actions. In particular, this
       arrangement allowed InvestPic and the actors controlling InvestPic to act in a
       manner that made this case exceptional, without any fear of liability for their
       actions.

Dkt. No. 196 at 11.

       62.      InvestPic could not have taken any of the actions that made this case exceptional

without direction from and participation by the other Defendants. Indeed, Samir Varma and Lee

Miller (whose estate is now a party in this lawsuit) were the individuals responsible for the self-

help discovery the Court found made this case exceptional, Dkt. No. 102 at 9, and Shore Chan was

responsible for trying to use the impermissibly obtained discovery, Dkt. No. 128 at 5–6. And the

InvestPic shell entity could not have carried out Defendants’ scheme without the participation of

Defendants. Similarly, InvestPic was part and parcel to Defendants’ scheme, as were the other

entity Defendants in this case, which, on information and belief, further insulate Lee Miller’s estate

and Samir Varma from liability.




SECOND AMENDED COMPLAINT                   PAGE 22
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                   Page 23 of 29 PageID 5663



       63.     The only reason the Court declined to hold Lee Miller and Samir Varma liable when

it declared this case exceptional was that the Court believed that a judgment against InvestPic

would flow through to InvestPic’s owners because of the owners’ interests in InvestPic’s assets

and funding. Dkt. No. 196 at 13. The Court recently recognized, however, that its assumption

that a judgment against InvestPic would flow through to its owners was incorrect because of

InvestPic’s lack of assets. Id. The Court observed,

       The Court, in its order finding the case exceptional, declined to award fees against
       these individuals or to join them in the case at that time because the individuals
       were believed to be the primary stakeholders in InvestPic and a judgment against
       InvestPic alone would flow through to these individuals via their interest in
       InvestPic, its assets, and its funding. See Mem. Op. & Order (Doc. No. 164). This
       newly discovered evidence shows that this was incorrect. It is also material
       evidence to the issue of whether or not these individuals can and should be held
       liable for SAP attorney fees incurred in this matter under § 285.

Id.

                                  COUNT I
                  DECLARATION REGARDING NON-INFRINGEMENT2

       64.     SAP incorporates and realleges the foregoing paragraphs.

       65.     InvestPic, through counsel, has alleged that “SAP America is selling, offering to

sell, using and making infringing articles, including Enterprise GRC, and Access Risk

Management and other similar products,” which are allegedly “covered by multiple claims of the

’291 patent.” Ex. G, September 9, 2016 Letter. In the same communication, InvestPic, Shore

Chan, provided “formal notice to SAP America, Inc. regarding the existence of the ’291 patent

and InvestPic’s contention that SAP America, Inc.’s activities infringe the ’291 patent.” Id.




2
        The Court has already adjudged non-infringement. SAP includes paragraph 65-72 of this
Count I to ensure that any further judgment the Court issues contains a finding of non-infringement
given that the Court set aside the previous judgment while it decides the ancillary issue of liability
for and amount of attorneys’ fees. See Dkt. No. 196 at 20.


SECOND AMENDED COMPLAINT                   PAGE 23
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                  Page 24 of 29 PageID 5664



       66.     In addition, on September 20, 2016, InvestPic, through Shore Chan, threatened SAP

with an imminent lawsuit regarding the ’291 patent and InvestPic’s allegations of infringement “to

be filed in Delaware next week.” Ex. J, September 20, 2016 Letter. In that same communication,

InvestPic, through Shore Chan, recommended defense counsel to SAP, suggested such a defense

could cost “millions in fees,” and suggested that the ’291 patent is “clearly infringed” by SAP. Id.

       67.     Based on InvestPic’s allegations of infringement of the ’291 patent by SAP, an

actual controversy has arisen and now exists between the parties as to whether SAP infringes the

’291 patent.

       68.     SAP does not infringe and has not infringed, under any theory of infringement

(including directly (whether individually or jointly), indirectly (whether contributorily or by

inducement), and/or under the doctrine of equivalents), any enforceable claim of the ’291 patent.

       69.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., SAP

requests a declaration by the Court that it does not infringe and has not infringed, under any theory

of infringement (including directly (whether individually or jointly) or indirectly (whether

contributorily or by inducement) and/or under the doctrine of equivalents), any enforceable claim

of the ’291 patent.

       70.     The Court has already determined that the ’291 patent is invalid under 35 U.S.C.

§ 101 such that SAP could not have infringed in any way any enforceable claims of the ’291 patent,

and any subsequent judgment in this case should embody that determination. Dkt. No. 78.

       71.     InvestPic’s appeals of the Court’s invalidity determination failed. See supra ¶¶ 43–

45.

       72.     Accordingly, SAP is entitled to a declaration by the Court that it does not infringe

and has not infringed, under any theory of infringement (including directly (whether individually




SECOND AMENDED COMPLAINT                  PAGE 24
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                   Page 25 of 29 PageID 5665



or jointly) or indirectly (whether contributorily or by inducement) and/or under the doctrine of

equivalents), any enforceable claim of the ’291 patent.

       73.     Moreover, SAP is entitled to its reasonable attorneys’ fees in connection with this

exceptional case, and such fees should be borne jointly and severally by all Defendants.

       74.     Under 35 U.S.C. § 285, “court[s] in exceptional cases may award reasonable

attorney fees to the prevailing party.”

       75.     The Court has already declared this case exceptional under 35 U.S.C. § 285 and

ordered InvestPic to pay SAP the attorneys’ fees it incurred in this action. Dkt. No. 164.

       76.     InvestPic’s appeal of the Court’s Section 285 award failed. See supra ¶ 54.

       77.     In addition to continuing to hold InvestPic liable for SAP’s attorneys’ fees, the

Court should adjudge that the Defendants other than InvestPic are jointly and severally liable with

InvestPic for the attorneys’ fees SAP has incurred in this action because, as discussed above, the

Defendants other than InvestPic are responsible for, directed, and participated in the conduct that

makes this case exceptional under Section 285.

                                  COUNT II
                DECLARATION OF INVALIDITY UNDER 35 U.S.C. § 1013

       78.     SAP incorporates and realleges the foregoing paragraphs.

       79.     Under 35 U.S.C. § 101, “Whoever invents or discovers any new and useful process,

machine, manufacture, or composition of matter, or any new and useful improvement thereof, may

obtain a patent therefor, subject to the conditions and requirements of this title.”




3
        The Court has already adjudged invalidity. SAP includes paragraphs 79-82 of this Count
II to ensure that any further judgment the Court issues contains a finding of invalidity given that
the Court set aside the previous judgment while it decides the ancillary issue of liability for and
amount of attorneys’ fees. See Dkt. No. 196 at 20.


SECOND AMENDED COMPLAINT                   PAGE 25
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                 Page 26 of 29 PageID 5666



       80.     As this Court has already declared, the ’291 patent is invalid under Section 101.

Dkt. No. 78.

       81.     InvestPic’s appeals of the Court’s invalidity determination failed. See supra ¶¶ 43–

45.

       82.     Accordingly, SAP is entitled a declaration by the Court that the ’291 patent is

invalid.

       83.     Moreover, SAP is entitled to its reasonable attorneys’ fees in connection with this

exceptional case and such fees should be borne jointly and severally by all Defendants.

       84.     Under 35 U.S.C. § 285, “court[s] in exceptional cases may award reasonable

attorney fees to the prevailing party.”

       85.     The Court has already declared this case exceptional under 35 U.S.C. § 285 and

ordered InvestPic to pay SAP the attorneys’ fees it incurred in this action. Dkt. No. 164.

       86.     InvestPic’s appeal of the Court’s Section 285 award failed. See supra ¶ 54.

       87.     In addition to continuing to hold InvestPic liable for SAP’s attorneys’ fees, the

Court should adjudge that the Defendants other than InvestPic are jointly and severally liable with

InvestPic for the attorneys’ fees SAP has incurred in this action because, as discussed above, the

Defendants other than InvestPic are responsible for, directed, and participated in the conduct that

makes this case exceptional under Section 285.

                                       COUNT III
                             PIERCING THE CORPORATE VEIL

       88.     SAP incorporates and realleges the foregoing paragraphs.

       89.     Under Tex. Bus. Org. Code § 21.223(b) and Tex. Bus. Org. Code § 101.002, an

obligee of a corporation or limited liability company may hold a beneficial owner, shareholder, or

member of such entity liable for the acts of such entity if the beneficial owner, shareholder, or



SECOND AMENDED COMPLAINT                  PAGE 26
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                 Page 27 of 29 PageID 5667



member used the entity to perpetrate actual fraud on the obligee for the benefit of the beneficial

owner, shareholder, or member.

       90.     Under Delaware law, veil piercing is appropriate when the corporate structure

causes fraud or similar injustice. DG BF, LLC v. Ray, 2021 WL 776742, at *26 (Del. Ch. March

1, 2021).

       91.     As discussed above, the Defendants who/that own InvestPic, and the Defendants

who own the owners of InvestPic that are entities, used InvestPic and the entities that own

InvestPic to perpetrate fraud and injustice on SAP for Defendants’ benefit. Defendants are

therefore liable under Section 21.223(b) and/or Delaware law for InvestPic’s improper conduct.

                                    PRAYER FOR RELIEF

       WHEREFORE, SAP asks this Court to enter judgment in SAP’s favor and against

Defendants by granting the following relief:

               a)     a declaration that SAP does not infringe and has not infringed, under any

theory of infringement (including directly (whether individually or jointly) or indirectly (whether

contributorily or by inducement) and/or under the doctrine of equivalents), any enforceable claim

of the ’291 patent, which the court has already found;

               b)     a declaration that the ’291 patent is invalid under 35 U.S.C. § 101; a

permanent injunction restraining Defendants and their respective officers, agents, servants,

employees, attorneys, and any other persons acting on their behalf or in concert with them, from

charging or threatening, orally or in writing, that the ’291 patent has been infringed by SAP under

any subsection of 35 U.S.C. § 271, which the court has already found;

               c)     an award to SAP of its reasonable attorneys’ fees, costs, and all interest

(including without limitation any attorney fees awards based upon 35 U.S.C. § 285) for which the

Defendants are jointly and severally liable that includes the $679,420.46 the Court already ordered


SECOND AMENDED COMPLAINT                 PAGE 27
Case 3:16-cv-02689-K Document 248 Filed 07/08/21                 Page 28 of 29 PageID 5668



InvestPic to pay and, as discussed in Paragraph 2, the reasonable attorneys’ fees SAP has incurred

in appeals of this Court’s orders, including fees incurred in the federal courts of appeals and the

Supreme Court of the United States, and the reasonable fees SAP has and will incur in this Court

after the Court ordered InvestPic to pay SAP $679,420.46; and

               d)     any such other and further relief as the Court finds just and proper.

Dated: July 8, 2021                              Respectfully submitted,

                                                        By: /s/ Thomas Melsheimer
                                                        Thomas M. Melsheimer
                                                        Texas Bar No. 13922550
                                                        tmelsheimer@winston.com
                                                        M. Brett Johnson
                                                        Texas State Bar No. 00790975
                                                        mbjohnson@winston.com
                                                        Michael A. Bittner
                                                        Texas Bar No. 24064905
                                                        mbittner@winston.com
                                                        WINSTON & STRAWN LLP
                                                        2121 North Pearl Street, Ste. 900
                                                        Dallas, Texas 75201
                                                        Telephone: (214) 453-6500
                                                        Facsimile: (214) 453-6400

                                                        Kathi Vidal
                                                        California Bar No. 194971 (PHV)
                                                        kvidal@winston.com
                                                        WINSTON & STRAWN LLP
                                                        275 Middlefield Road, Suite 205
                                                        Menlo Park, California 94025
                                                        Telephone: (650) 858-6425
                                                        Facsimile: (650) 858-6550

                                                   Counsel for Plaintiff SAP America, Inc.




SECOND AMENDED COMPLAINT                 PAGE 28
Case 3:16-cv-02689-K Document 248 Filed 07/08/21              Page 29 of 29 PageID 5669



                              CERTIFICATE OF SERVICE

        The undersigned certifies that counsel of record who are deemed to have consented to
electronic service are being served with a copy of this document via the Court's CM/ECF system
on July 8, 2021, per Local Civil Rule 5.1.

                                                  /s/ Thomas M. Melsheimer
                                                  Thomas M. Melsheimer




SECOND AMENDED COMPLAINT               PAGE 29
